Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 9 and 20, it is unclear what does the following recitation means “that when one of the array of sensor elements is enabled, the one of the array of sensor elements is in parallel with a series combination of the others of the array of sensor elements”. 
The current specification does not contain any description explaining the claimed sensor element configuration. The drawings also do not show the claimed sensor element configuration.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2, 4-13, 15-23 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Eguchi (U. S. Pub. 2017/0322643).
As for claims 1 and 12, Eguchi discloses a system/method (in Fig. 3) comprising:
an array of sensor elements (211X; 212Y), the array of sensor elements each comprising a first type of passive reactive element (i.e., coil element 211X or 212Y);
a second type of passive reactive element (C 401) electrically coupled to the array of sensor elements;
a driver (221, 222) configured to drive the array of sensor elements and the second type of passive reactive element; and
control circuitry (229, 213 and 223) configured to control enabling and disabling of individual sensor elements of the array of sensor elements such that when one of the array of sensor elements (211X, 212Y) is enabled, the one of the array of sensor elements  and the second type of passive reactive element (C 401) together operate as a resonant sensor (resonant sensor 40R in Fig. 3).

As for claims 2 and 13, Eguchi discloses wherein the first type of passive reactive element is an inductor (coils 211X, 212Y in Fig. 3) and the second type of passive reactive element is a capacitor (C 401).

As for claims 4 and 15, Eguchi discloses a measurement circuit (detector 225) communicatively coupled to the array of sensor elements (211X, 212Y) and configured to measure information (induced 

As for claims 5 and 16, Eguchi discloses wherein the measurement circuit is further configured to, based on the information, determine a displacement of a mechanical member relative to the resonant sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resonant sensor (i.e., determine the proximity or position of the electronic pen relative to the resonant sensor).
	 
As for claims 6 and 17, Eguchi discloses the system/method of Claims 1 and 12, wherein the information comprises at least one of phase information, amplitude information, and resonant frequency information associated with the resonant sensor (i.e., amplitude of induced voltage; [0070]).

As for claims 7 and 18, Eguchi discloses the system/method of Claims 1 and 12, wherein the control circuitry (213, 223 and 229) is configured to control the array of sensor elements (211X, 212Y), such that when one of the array of sensor elements is enabled, the one of the array of sensor elements is isolated from the others of the array of sensor elements (i.e., only one coil from 211X or one from 212Y is selected or enabled at a time, see [0066]).

As for claims 8 and 19, Eguchi discloses the system/method of Claims 1 and 12, wherein each of the array of sensor elements has a common return path (see the common connection to 213 in Fig. 3).

As for claims 9 and 20, Eguchi discloses the system/method of claims 1 and 12, wherein the control circuitry (213, 223 and 229)  is configured to control the array of sensor elements (211X, or 

As for claims 10 and 21, Eguchi discloses the system/method of Claims 1 and 12, wherein the control circuitry is further configured to control enabling and disabling of individual sensor elements of the array of sensor  elements to ensure no more than one of the array of sensor elements is enabled at a time (only one coil from 211X, or one from 212Y is enabled at a time, see [0066]).

As for claims 11 and 22, Eguchi. discloses the system/method of Claims 1 and 12, wherein the control circuitry is further configured to control enabling and disabling of individual sensor elements of the array of sensor elements to ensure that adjacent sensor elements of the array of sensor elements are not enabled at the same time (only one coil from 211X, or one from 212Y is enabled at a time, see [0066]). 
As for claim 23, Eguchi  discloses a system (in Fig. 3) comprising:
an array of sensor elements (coil 211X, 212Y in Fig. 3);
a driver (221, 222) configured to drive the array of sensor elements;
a switch network (213, 223) coupled between the array of sensor elements and the driver;
a control circuitry (229) for controlling the switch network (213, 223) to selectively enable and disable multiple switch configuration for driving by the driver. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U. S. Pub. 2015/0077094) in view of Eguchi (U. S. Pub. 2017/0322643). 
As for claims 1 and 12, Baldwin et al. discloses a system/method (in Fig. 3) comprising:
an array of sensor elements, the array of sensor elements each comprising a first type of passive reactive element (i.e., see the array of elements L; or C);
a second type of passive reactive element (C; or L) electrically coupled to the array of sensor elements;
a driver configured to drive the array of sensor elements and the second type of passive reactive element (see [0041] and Fig. 3); and
control circuitry (301 and 310 in Fig. 3) configured to control enabling of individual sensor elements of the array of sensor elements (L; or C) such that when one of the array of sensor elements is enabled, the one of the array of sensor elements (L; or C) and the second type of passive reactive element (C; or L) together operate as a resonant sensor (resonant sensor 20 in Fig. 3).
	Still referring to claims 1 and 12, Baldwin et al. does not specifically disclose wherein the control circuitry control the disabling of the individual sensor elements.
	Eguchi (U. S. Pub. 2017/0322643) discloses a system comprising a control circuitry (213 and 223 and 229 in Fig. 3) configured to control enabling and disabling of individual sensor elements of an array of sensor elements (see Figs. 3; and [0065]—[0071]). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baldwin et al. to use a control circuitry with switching circuit, as taught by Eguchi, to control the enabling and disabling of the individual sensor elements, for the 
As for claims 2 and 13, Baldwin et al. discloses wherein the first type of passive reactive element is an inductor (L in Fig. 3) and the second type of passive reactive element is a capacitor (C in Fig. 3).

As for claims 3 and 14, Baldwin et al. discloses wherein the first type of passive reactive element is a capacitor (C in Fig. 3) and the second type of passive reactive element is an inductor (L in Fig. 3).

As for claims 4 and 15, Baldwin et al. discloses a measurement circuit (amplitude detector 331; or frequency detector 340) communicatively coupled to the array of sensor elements and configured to measure information (amplitude or frequency) associated with the resonant sensor (20) implemented by the one of the array of sensor elements and the second type of passive reactive element.

As for claims 5 and 16, Baldwin et al. discloses wherein the measurement circuit is further configured to, based on the information, determine a displacement of a mechanical member relative to the resonant sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resonant sensor (i.e., determine the proximity or position of the targets relative to the resonant sensor; see Fig. 1A and [0037]—[0040]). 

As for claims 6 and 17, Baldwin et al. discloses wherein the information comprises at least one of phase information, amplitude information, and resonant frequency information associated with the resonant sensor (i.e., amplitude and frequency information; see [0048]—[0049]).



As for claims 8 and 19, Baldwin et al. discloses wherein each of the array of sensor elements has a common return path (see the common connection to 301 in Fig. 3).

As for claims 9 and 20, Baldwin et al. wherein the control circuitry (301, 310)  is configured to control the array of sensor elements (L; or C), such that when one of the array of sensor elements (when one L in sensor 20) is enabled, the one of the array of sensor elements is in parallel with a series combination of the others of the array of sensor elements (the first L in sensor 20 is in parallel with the other L in the other sensor 20; see Fig. 3).

As for claims 10 and 21, Baldwin et al. in view of Eguchi discloses the system/method of Claims 1 and 12, wherein the control circuitry is further configured to control enabling and disabling of individual sensor elements of the array of sensor elements to ensure no more than one of the array of sensor elements is enabled at a time (i.e., one sensor 20 can be individually selected and enabled at a time).

As for claims 11 and 22, Baldwin et al. in view of Eguchi discloses the system/method of Claims 1 and 12, wherein the control circuitry is further configured to control enabling and disabling of individual sensor elements (L; or C) of the array of sensor elements to ensure that adjacent sensor elements of the array of sensor elements are not enabled at the same time (only one sensor 20 can be enabled and disabled using a switching circuit of Eguchi).

As for claim 23, Baldwin et al. discloses a system (in Fig. 3) comprising:
an array of sensor elements (sensors 20 in Fig. 3);
a driver (AC source; [0031],[0041]) configured to drive the array of sensor elements (20);
a network (301) coupled between the array of sensor elements (20) and the driver (AC source); and
control circuity (330)  for controlling the network . 
Still referring to claim 23. Baldwin et al. does not specifically disclose using a switch network between the array of sensor elements and the driver; and the control circuit to control the switch network to selectively enable and disable multiple switch configurations for driving by the driver. 
Eguchi (U. S. Pub. 2017/0322643) discloses a system comprising a switch network (213 and 223 in Fig. 3) between an array of sensor elements (inductive coils 211x and 212Y) and the driver (222); and a control circuity (229in Fig. 3) configured to control enabling and disabling of individual sensor elements of an array of sensor elements (see Figs. 3; and [0065]—[0071]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baldwin et al. to use a switch network and a control circuitry, as taught by Eguchi, to selectively control the enabling and disabling of the individual sensor elements, for the purpose of reducing the overall system power consumption by only enable one or some of the desired sensor element as opposed to enabling all sensor elements in the system, for sensing a specific target proximity or position information. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-23 have been considered but are moot because of the new ground of rejections applied in the current office action. 


	Olsen (U. S. Patent 4,268,822) discloses a system with a plurality of resonant sensors and a switch circuit for enabling and disabling the individual sensor element (See Fig. 1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.